In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00074-CR



         JOSEPH GLYNN SANDERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-1409-18




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           Joseph Glynn Sanders was convicted by a Smith County 1 jury of possession of a penalty

group one controlled substance in an amount of one gram or more, but less than four grams. 2

Sanders pled true to two enhancing allegations, and the trial court sentenced Sanders to life

imprisonment.

           Sanders’ attorney has filed a brief stating that he has reviewed the record and has found no

genuinely arguable issues that could be raised on appeal. The brief sets out the procedural history

of the case and summarizes the evidence elicited during the course of the trial court

proceedings. Providing a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of Anders v.

California. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           On or about May 20, 2019, counsel mailed Sanders copies of counsel’s brief and motion

to withdraw. On or about June 11, 2019, counsel sent Sanders copies of the reporter’s and clerk’s

records. On July 3, 2019, this Court granted Sanders an extension of time to file his pro se

response, due August 26, 2019. On September 17, 2019, this Court informed Sanders that the case


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.
2
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115.

                                                         2
would be set for submission on the briefs October 8, 2019. Beyond his request for an extension

of time to file his response, we received nothing from Sanders.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 3



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            October 8, 2019
Date Decided:              October 16, 2019

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3